MANDATE
THE STATE OF TEXAS

TO THE COUNTY COURT AT LAW NO. 13 OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on August 5, 2015, the cause upon appeal to revise
or reverse your judgment between

Aghil Ansari, Appellant(s)

V.

The State of Texas, Appellee(s)

No. 04-14-00728-CR     and    Tr. Ct. No. 386397

was determined, and therein our Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the trial court’s
judgment is REVERSED and the matter is REMANDED to the trial court for
further proceedings in accordance with this court’s opinion.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

Witness the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on October 6, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853